department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc dom it a offic e of c h ief c o u n sel uil number release date memorandum for kathy kozakiewicz office_audit group manager phoenix district from george baker assistant to branch chief branch subject per_diem rates this is in response to your request for information regarding the use of per_diem rates to substantiate travel_expenses particularly with regards to the use by independent contractors of the federal lodging rate to substantiate deductions i hope you find this information helpful please be aware that this chief_counsel_advice is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences of this matter to any specific taxpayer sec_274 of the internal_revenue_code provides in part that no deduction shall be allowed under sec_162 for any traveling expense including meals_and_lodging while away from home unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel and the business_purpose of the expense sec_274 further provides that regulations may prescribe that some or all of the substantiation requirements do not apply to an expense that does not exceed an amount prescribed by such regulations sec_1_274-5t of the income_tax regulations provides the rules of substantiation by adequate_records to meet the adequate_records requirement taxpayers must maintain a contemporaneous account book diary log statement of expense trip sheets or certain similar record and documentary_evidence that in combination are sufficient to establish each element of a travel expenditure sec_1 5t c iii a provides that in the case of expenditures_for lodging while traveling away from home taxpayers must provide documentary_evidence such as receipts paid bills or similar evidence sufficient to support the expenditure sec_1 d -1t a in part grants the commissioner the authority to prescribe rules relating to substantiating the amount of expenses reimbursed under reimbursement arrangements including per_diem allowances for ordinary and necessary expenses paid_or_incurred while traveling away from home for meals while traveling away from home sec_1_274-5t grants the commissioner the authority to establish a method under which a taxpayer may elect to use a specified amount in lieu of substantiating the actual cost of meals pursuant to these two separate sources of authority the internal_revenue_service provides a revenue_procedure for_the_use_of per_diem rates to substantiate traveling expenses most recently published as revproc_98_64 1998_52_irb_32 sections dollar_figure and dollar_figure of the revenue_procedure implement sec_1 d -1t a by allowing employers to treat as substantiated certain traveling expenses_incurred by employees that are reimbursed under an accountable_plan section dollar_figure of the revenue_procedure implements sec_1_274-5t by allowing employees and self-employed individuals to use the federal m ie rate to substantiate meal expense deductions however the revenue_procedure does not provide a method whereby the federal lodging rate may be used to substantiate deductions for lodging_expenses in fact the regulations do not authorize the service to provide such a substantiation method rather as noted sec_1_274-5t requires that taxpayers provide documentary_evidence such as receipts paid bills or similar evidence sufficient to support an expenditure for lodging while traveling away from home accordingly if a taxpayer wishes to deduct unreimbursed lodging_expenses the taxpayer must substantiate the expenses as required under sec_1_274-5t the taxpayer may not treat the expenses as substantiated by relying on the federal lodging rate if you need further assistance in this matter please contact my office at
